437 F.2d 455
76 L.R.R.M. (BNA) 2687, 64 Lab.Cas.  P 11,552
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The LIMA LUMBER COMPANY, Respondent.
No. 20491.
United States Court of Appeals, Sixth Circuit.
March 2, 1971.

Michael Levin, N.L.R.B., Washington, D.C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Eugene B. Cranof, John M. Flynn, Attys., N.L.R.B., Washington, D.C., on the brief, for petitioner.
Roy E. Browne, Akron, Ohio, Hershey, Browne, Wilson, Steel, Cook & Wolfe, Akron, Ohio, on the brief, for respondent.
Before MILLER and KENT, Circuit Judges, and O'SULLIVAN, Senior Circuit judge.
PER CURIAM.


1
The National Labor Relations Board petitions for an enforcement of its order in which it found the respondent guilty of violations of Sections 8(a)(1) & (3) of the National Labor Relations Act, 29 U.S.C.A. Section 158(a)(1) & (3).  The sole issue presented on each violation is whether substantial evidence appears in the record to support the Board's finding, and an issue is raised as to the relief granted.  The relief granted by the Board was broader than that granted by the trial examiner.


2
After examination of the record and consideration of the briefs and arguments, the Court is satisfied that there was substantial evidence to support the Board's findings.  We are also satisfied that the relief given was within the sound discretion of the board.  N.L.R.B. v. Ellis and Watts Products, Inc., 344 F.2d 67 (C.A.6, 1965).


3
Enforcement granted.